Citation Nr: 0818380	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-39 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to 
December 1951, from April 1953 to September 1953, from March 
1954 to November 1957, and from August 1958 to October 1961.  
This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Nashville, Tennessee Regional 
Office (RO).

Evidence has been submitted without a waiver of agency of 
original jurisdiction (the RO) consideration after the 
issuance of the last supplemental statement of the case.  
This evidence included VA treatment records.  While these 
records indicated ongoing diagnoses of bilateral hearing 
loss, they contained no treatment for hearing loss other than 
records which had already been made a part of the claims file 
and considered in the previous AOJ determinations.  These new 
VA treatment records are not relevant to the current claim as 
they are not relevant to the veteran's specific case at hand.  
Since the records are not relevant to the current claim, 
there is no need for further RO consideration.


FINDING OF FACT

For the entire appeal period, the veteran's right ear hearing 
loss has been documented to be no worse than Level I and the 
veteran's left ear hearing loss has been documented to be no 
worse than Level V.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.85 through 4.87, Diagnostic Codes (DCs) 6100 through 6110 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection 
for bilateral hearing loss.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and the burden to show that 
any defect in the notice is prejudicial is placed on the 
appellant.  Goodwin v. Peake, 2008 WL 2081130 (Vet.App.); 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Here, no claim for 
prejudicial defective notice has been made by the veteran.  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records and he was afforded 
a formal VA examination.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Claim for Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

The veteran's bilateral hearing loss is currently rated as 
noncompensable.  VA rating criteria for the evaluation of 
hearing loss provide ratings from zero (noncompensable) to 
100 percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85 through 4.87; 
DCs 6100 through 6110.  The evaluation of hearing impairment 
applies a structured formula which is essentially a 
mechanical application of the rating schedule to numeric 
designations after audiology evaluations are done.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In 
addition, under exceptional patterns of hearing loss, 
specifically when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the Roman numeral designation for 
hearing impairment may be ascertained from either Table VI or 
Table VIa, whichever results in the higher numeral.  In this 
case, each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).

The only audiogram of record was taken at a November 2005 VA 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
65
55
50
LEFT
30
55
65
70
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.  
Under Table VI, the veteran's right ear hearing loss is 
considered to be Level I based on this examination and the 
veteran's left ear hearing loss is considered to be Level 
III.  However, as the veteran's left ear thresholds are each 
at or above 55 for 1000, 2000, 3000, and 4000 Hertz, Table 
VIa may be used.  Here, Table VIa results in left ear hearing 
considered to be Level V.  As this is greater than the level 
of hearing loss as determined by Table VI, the results from 
Table VIa will be used.

Using the above hearing levels and Table VII, the veteran's 
bilateral hearing loss is determined to render a 
noncompensable disability rating.  As a result, his claim for 
an increased disability rating must fail.

With regard to the claim for an increased rating, the Board 
has considered the veteran's statements regarding his 
service-connected disability on appeal.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis, and the Board may not accept 
unsupported lay speculation with regard to medical issues. 
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.




ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


